OFFICE OF
                                                                           APPELLATE COURTS

                                                                               OCT 0 3 2014

                               STATE OF MINNESOTA
                                                                             FILED
                                 IN SUPREME COURT

                                        A13-1548


In re Petition for Disciplinary Action against
Willie Herman Davis, Jr., a Minnesota Attorney,
Registration No. 298384.


                                        ORDER

      By order filed on May 8, 2014, we suspended respondent Willie Herman Davis,

Jr., from the practice of law for a minimum of 120 days, effective 14 days from the date

of the filing of the order. Respondent has filed an affidavit seeking reinstatement in

which he states that he has complied with the conditions for reinstatement imposed by the

court. Respondent's affidavit does not state that respondent has successfully completed

the professional responsibility portion of the state bar examination, nor has respondent

filed with the Clerk of Appellate Courts proof that he has successfully completed the

professional responsibility portion of the state bar examination. The Director of the

Office of Lawyers Professional Responsibility does not oppose the request.

      Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     Respondent Willie Herman Davis, Jr., is conditionally reinstated to the

practice of law in the State of Minnesota, subject to his successful completion of the

professional responsibility portion of the state bar examination, and is placed on

disciplinary probation for 7 years subject to the following terms and conditions:


                                             1
      (a)    Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with his probation and promptly respond to
      the Director's correspondence by the due date. Respondent shall provide
      the Director with a current mailing address and shall immediately notify the
      Director of any change of address. Respondent shall cooperate with the
      Director's investigation of any allegations of unprofessional conduct that
      may come to the Director's attention. Upon the Director's request,
      respondent shall provide authorization for release of information and
      documentation to verify compliance with the terms of this probation; and

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct.

      2.     By May 8, 2015, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of respondent's successful completion of the

professional responsibility portion of the state bar examination. Failure to do so shall

result in automatic re-suspension pending proof of successful completion of the

examination, pursuant to Rule 18(e)(3), RLPR.

      Dated: October 3, 2014

                                                BY THE COURT:




                                                Alan age
                                                Associate Just?




                                           2